State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     518886
________________________________

In the Matter of the Claim of
   IVORY M. McDONALD,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ.

                               __________


     Ivory M. McDonald, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Bessie Bazile of counsel), for respondent.

                               __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed June 24, 2013, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because her employment was terminated due to misconduct.

      Substantial evidence supports the decision of the
Unemployment Insurance Appeal Board which ruled that claimant
lost her employment as a security officer due to disqualifying
misconduct. The record establishes that claimant refused to
patrol the six floors at the site where she was assigned because
there was no elevator and she did not want to walk up the stairs.
Although claimant indicated that she felt that her medical
condition prevented her from climbing stairs, she failed to
produce any medical documentation to support such contention.
Given claimant's insubordinate conduct of refusing to perform her
job duties, we find no reason to disturb the Board's finding that
she engaged in disqualifying misconduct (see Matter of Bull
                              -2-                  518886

[Metropolitan Jewish Health Sys.-Commissioner of Labor], 116 AD3d
1325, 1325-1326 [2014]; Matter of Box [Commissioner of Labor], 50
AD3d 1431, 1431-1432 [2008]; Matter of Volmar [Commissioner of
Labor], 24 AD3d 1155, 1156 [2005]).

     Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court